NO. 07-11-0092-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL B

                                    SEPTEMBER 27, 2011


                                  BERNICE DAVALOS RIOS,

                                                                           Appellant
                                                 v.

                                    THE STATE OF TEXAS,

                                                                           Appellee
                            _____________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

          NO. 61,480-E; HONORABLE DOUGLAS WOODBURN, PRESIDING


                                    Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Bernice Davalos Rios was convicted after a jury trial of theft of clothing in an

amount of less than $1,500 with two prior convictions for theft and sentenced by the

court to eighteen months in jail and a fine of $1,000. Appellant’s appointed counsel has

filed a motion to withdraw, together with an Anders1 brief, wherein he certified that he

has diligently searched the record and concluded that the appeal is without merit. Along

with his brief, counsel attached a copy of a letter sent to appellant informing her of
      1
       Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
counsel’s belief that there was no reversible error and of appellant’s right to file a brief

or response pro se. By letter dated August 4, 2011, this court also informed appellant of

her right to tender her own response and set September 6, 2011, as the deadline to do

so. To date, we have received neither a response nor a request for extension of time to

file a response.

       In compliance with Anders, appellate counsel has discussed three potential

areas for appeal. They include 1) the sufficiency of the evidence, 2) whether the length

of punishment was excessive, and 3) the effectiveness of trial counsel. However, he

has explained why none of those arguments have merit. We have also conducted our

own review of the record to assess the accuracy of appellate counsel’s conclusions and

to discover any reversible error pursuant to Stafford v. State, 813 S.W.2d 503 (Tex.

Crim. App. 1991). Our own review has failed to demonstrate reversible error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             2